Citation Nr: 1713160	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to February 23, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for right knee disability, to include as secondary to service-connected lateral meniscus tear of the left knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1993 to October 2000.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO, in pertinent part, denied a rating in excess of 10 percent for lumbosacral strain.

In January 2015, the Board denied a rating in excess of 10 percent for lumbosacral strain prior to February 23, 2012, and granted a 20 percent rating from that date forward.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Remand filed by the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel), thereby vacating the Board's decision to the extent that it denied still-higher ratings for lumbosacral strain and remanding the matter for readjudication.

In February 2016, the Board remanded the Veteran's low back claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Inasmuch as the Veteran had since perfected an appeal of a September 2014 rating decision denying service connection for right knee disability, and had requested a Board video-conference hearing in connection with that issue, the Board remanded that matter so that a hearing could be scheduled.  The Board also remanded for issuance of a Statement of the Case (SOC) the matter of whether new and material evidence had been received to reopen a claim of entitlement to service connection for sleep apnea, inasmuch as the Veteran had filed a Notice of Disagreement with respect to a July 2015 rating decision that disallowed the Veteran's application to reopen that claim, and no SOC addressing the issue had been furnished.  See, e.g., Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2016, while the case was in remand status, the AOJ furnished the Veteran an SOC addressing the sleep apnea issue.  Thereafter, the Veteran perfected an appeal of that issue by filing a timely substantive appeal.  After taking further action, the RO confirmed and continued the ratings for lumbosacral strain, as well as the prior denial of service connection for right knee disability, and returned the case to the Board.

For the reasons set forth below, this appeal must again be REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in February 2016, the Board requested, in part, that the AOJ schedule the Veteran for a Board video-conference hearing in connection with his claim for service connection for right knee disability.  That has not been done.  As such, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, it appears from the record that the Veteran now wishes to have a Board hearing with respect to all three of the appellate issues that are currently pending.  Specifically, in August 2016, after being furnished an SOC and SSOC (both dated July 27, 2016) addressing all three issues, he submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) wherein he checked boxes indicating that he wanted to pursue "all of the issues listed on the [SOC] and any [SSOCs]" that the AOJ had sent him, and that he wanted a Board hearing.

Although the box the Veteran checked on the face of the VA Form 9 indicates that he wants a Board hearing "at a local VA office," it appears clear from an attachment he submitted on the same date (entitled, "Appeal Hearing Options," wherein he checked an option explicitly waiving his right to an in-person hearing before a Board member), and that he wishes the hearing to be in nature of a video-conference.  If that is incorrect, the Veteran and/or his representative should notify the AOJ so that corrective action can be taken.


For the reasons stated, this case is REMANDED for the following actions:

Schedule the Veteran for a Board video-conference hearing.  Notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice should be associated with the record.  After the hearing has been held, or if the Veteran withdraws the request for hearing or fails to report, the case should returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

